 

Exhibit 10.5

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED,
QUALIFIED, APPROVED OR DISAPPROVED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER SUCH ACT OR LAWS AND NEITHER
THE SECURITIES AND EXCHANGE COMMISSION NOR ANY OTHER FEDERAL OR STATE REGULATORY
AUTHORITY HAS PASSED ON OR ENDORSED THE MERITS OF THESE SECURITIES.

 

WARRANT NO. 2

 

WARRANT

 

TO PURCHASE SHARES OF COMMON STOCK

 

OF

 

BLUEFLY, INC.

 

THIS IS TO CERTIFY THAT RHO VENTURES VI, L.P., a Delaware limited partnership,
or its registered assigns (the “Holder”), is the owner of the right to subscribe
for and to purchase from BLUEFLY, INC., a Delaware corporation (the “Company”),
Four Hundred Seventy Six Thousand One Hundred Ninety (476,190) (the “Number
Issuable”), fully paid, duly authorized and non-assessable shares of Common
Stock at a price per share of $1.05 (the “Exercise Price”), at any time, in
whole or in part, on or after August 13, 2012 (the “Effective Date”) through
5:00 PM New York City time, on August 13, 2019 (the “Expiration Date”) all on
the terms and subject to the conditions hereinafter set forth (the “Warrants”).

 

The Number Issuable and the Exercise Price are subject to further adjustment
from time to time pursuant to the provisions of Section 2 of this Warrant
Certificate.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
given to them in Section 12 hereof.

 

Section 1.         Exercise of Warrants.

 

(a)         Subject to paragraphs (d) and (e) of this Section 1, the Warrants
evidenced hereby may be exercised, in whole or in part, by the Holder hereof at
any time or from time to time, on or after the Effective Date and on or prior to
the Expiration Date upon delivery to the Company at the principal executive
office of the Company in the United States of America, of (A) this Warrant
Certificate, (B) a written notice stating that such Holder elects to exercise
the Warrants evidenced hereby in accordance with the provisions of this Section
1 and specifying the number of Warrants being exercised and the name or names in
which the Holder wishes the certificate or

 



 

 

 

certificates for shares of Common Stock to be issued and (C) payment of the
Exercise Price for such Warrants, which shall be payable by any one or any
combination of the following: (i) cash; (ii) certified or official bank check
payable to the order of the Company; (iii) by the surrender (which surrender
shall be evidenced by cancellation of the number of Warrants represented by any
Warrant Certificate presented in connection with a Cashless Exercise (as defined
below)) of a Warrant or Warrants (represented by one or more relevant Warrant
Certificates), and without the payment of the Exercise Price in cash, in return
for the delivery to the surrendering Holder of such number of shares of Common
Stock equal to the number of shares of the Common Stock for which such Warrant
is exercisable as of the date of exercise (if the Exercise Price were being paid
in cash or certified or official bank check) reduced by that number of shares of
Common Stock equal to the quotient obtained by dividing (x) the aggregate
Exercise Price (assuming no Cashless Exercise) to be paid by (y) the Market
Price of one Share of Common Stock on the Business Day which immediately
precedes the day of exercise of the Warrant; or (iv) by the delivery of shares
of the Common Stock having a value (as defined by the next sentence) equal to
the aggregate Exercise Price to be paid, that are either held by the Holder or
are acquired in connection with such exercise, and without payment of the
Exercise Price in cash. Any share of Common Stock delivered as payment for the
Exercise Price in connection with an In-Kind Exercise (as defined below) shall
be deemed to have a value equal to the Market Price of one Share of Common Stock
on the Business Day that immediately precedes the day of exercise of the
Warrants. An exercise of a Warrant in accordance with clause (iii) is herein
referred to as a “Cashless Exercise” and an exercise of a Warrant in accordance
with clause (iv) is herein referred to as an “In-Kind Exercise.” The
documentation and consideration, if any, delivered in accordance with
subsections (A), (B) and (C) are collectively referred to herein as the “Warrant
Exercise Documentation.”

 

(b)         As promptly as practicable, and in any event within five (5)
Business Days after receipt of the Warrant Exercise Documentation, the Company
shall deliver or cause to be delivered (A) certificates representing the number
of validly issued, fully paid and nonassessable shares of Common Stock specified
in the Warrant Exercise Documentation, (B) if applicable, cash in lieu of any
fraction of a share, as hereinafter provided, and (C) if less than the full
number of Warrants evidenced hereby are being exercised or used in a Cashless
Exercise, a new Warrant Certificate or Certificates, of like tenor, for the
number of Warrants evidenced by this Warrant Certificate, less the number of
Warrants then being exercised and/or used in a Cashless Exercise. Such exercise
shall be deemed to have been made at the close of business on the date of
delivery of the Warrant Exercise Documentation so that the Person entitled to
receive shares of Common Stock upon such exercise shall be treated for all
purposes as having become the record holder of such shares of Common Stock at
such time.

 

(c)         The Company shall pay all expenses incurred by the Company in
connection with and taxes and other governmental charges (other than income
taxes of the Holder) that may be imposed in respect of, the issue or delivery of
any shares of Common Stock issuable upon the exercise of the Warrants evidenced
hereby. The Company shall not be required, however, to pay any tax or other
charge imposed in

 



2

 

 

connection with any transfer involved in the issue of any certificate for shares
of Common Stock, as the case may be, in any name other than that of the
registered holder of the Warrant evidenced hereby.

 

(d)         In connection with the exercise of any Warrants evidenced hereby, no
fractions of shares of Common Stock shall be issued, but in lieu thereof the
Company shall pay a cash adjustment in respect of such fractional interest in an
amount equal to such fractional interest multiplied by the Market Price for one
Share of Common Stock on the Business Day which immediately precedes the day of
exercise. If more than one (1) such Warrant shall be exercised by the holder
thereof at the same time, the number of full shares of Common Stock issuable on
such exercise shall be computed on the basis of the total number of Warrants so
exercised.

 

(e)         Notwithstanding anything to the contrary contained herein, the
Holder and the Company acknowledge and agree that these Warrants shall not
become exercisable until the Stockholder Approval has been obtained. The Company
shall take such actions as are reasonably necessary to obtain the Stockholder
Approval through an action by majority written consent of the stockholders in
accordance with Section 1.3 of that certain Note and Warrant Purchase Agreement,
dated as of the date hereof, by and among the Company, the Holder and Prentice
Consumer Partners, LP. “Stockholder Approval” means such approval of the
stockholders of the Company as may be necessary under the rules of the NASDAQ
Capital Market or any other national securities exchange or quotation system
upon which the Common Stock may be listed from time to time, in order to permit
the exercise in full of the Warrants.

 

Section 2.         Certain Adjustments.

 

(a)         The number of shares of Common Stock purchasable upon the exercise
of this Warrant and the Exercise Price shall be subject to adjustment as
follows:

 

(i)         Stock Dividends, Subdivision, Combination or Reclassification of
Common Stock. If at any time after the date of the issuance of this Warrant the
Company shall (i) pay a dividend on Common Stock in shares of its capital stock,
(ii) combine its outstanding shares of Common Stock into a smaller number of
shares, (iii) subdivide its outstanding shares of Common Stock as the case may
be, or (iv) issue by reclassification of its shares of Common Stock any shares
of capital stock of the Company, then, on the record date for such dividend or
the effective date of such subdivision or split-up, combination or
reclassification, as the case may be, the number and kind of shares to be
delivered upon exercise of this Warrant will be adjusted so that the Holder will
be entitled to receive the number and kind of shares of capital stock that such
Holder would have owned or been entitled to receive upon or by reason of such
event had this Warrant been exercised immediately prior thereto, and the
Exercise Price will be adjusted as provided below in paragraph 2(a)(v).

 

(ii)         Extraordinary Distributions. If at any time after the date of
issuance of this Warrant, the Company shall distribute to all holders of Common
Stock

 



3

 

 

(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing or surviving corporation and
Common Stock is not changed or exchanged) cash, evidences of indebtedness,
securities or other assets (excluding (A) ordinary course cash dividends to the
extent such dividends do not exceed the Company’s retained earnings and (B)
dividends payable in shares of capital stock for which adjustment is made under
Section 2(a)(i)), or rights, options or warrants to subscribe for or purchase
securities of the Company, then in each such case the number of shares of Common
Stock to be delivered to such Holder upon exercise of this Warrant shall be
increased so that the Holder thereafter shall be entitled to receive the number
of shares of Common Stock determined by multiplying the number of shares such
Holder would have been entitled to receive immediately before such record date
by a fraction, the denominator of which shall be the Exercise Price on such
record date minus the then fair market value (as reasonably determined by the
Board of Directors of the Company in good faith) of the portion of the cash,
evidences of indebtedness, securities or other assets so distributed or of such
rights or warrants applicable to one share of the Common Stock (provided that
such denominator shall in no event be less than $.01) and the numerator of which
shall be the Exercise Price.

 

(iii)         Reorganization, etc. If at any time after the date of issuance of
this Warrant any consolidation of the Company with or merger of the Company with
or into any other Person (other than a merger or consolidation in which the
Company is the surviving or continuing corporation and which does not result in
any reclassification of, or change (other than a change in par value or from par
value to no par value or from no par value to par value, or as a result of a
subdivision or combination) in, outstanding shares of Common Stock) or any sale,
lease or other transfer of all or substantially all of the assets of the Company
to any other person (each, a “Reorganization Event”), shall be effected in such
a way that the holders of the Common Stock shall be entitled to receive cash,
stock, other securities or assets (whether such cash, stock, other securities or
assets are issued or distributed by the Company or another Person) with respect
to or in exchange for the Common Stock, then this Warrant shall automatically
become exercisable only for the kind and amount of cash, stock, other securities
or assets receivable upon such Reorganization Event by a holder of the number of
shares of the Common Stock that such holder would have been entitled to receive
upon exercise of this Warrant had this Warrant been exercised immediately before
such Reorganization Event, subject to adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
2(a). The Company shall not enter into any of the transactions referred to in
this Section 2(a)(iii) unless effective provision shall be made so as to give
effect to the provisions set forth in this Section 2(a)(iii).

 

(iv)         Carryover. Notwithstanding any other provision of this Section
2(a), no adjustment shall be made to the number of shares of either Common Stock
to be delivered to the Holder (or to the Exercise Price) if such adjustment
represents less than .05% of the number of shares to be so delivered, but any
lesser adjustment shall be carried forward and shall be made at the time and
together with the next subsequent adjustment that together with any adjustments
so carried forward shall amount to .05% or more of the number of shares to be so
delivered.

 



4

 

 

(v)         Exercise Price Adjustment. Whenever the Number Issuable upon the
exercise of the Warrant is adjusted as provided pursuant to this Section 2(a),
the Exercise Price per share payable upon the exercise of this Warrant shall be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, of which the numerator shall be the Number Issuable upon the
exercise of the Warrant immediately prior to such adjustment, and of which the
denominator shall be the Number Issuable immediately thereafter; provided,
however, that the Exercise Price for each Share of the Common Stock shall in no
event be less than the par value of a share of such Common Stock.

 

(b)         Notice of Adjustment. Whenever the Number Issuable or the Exercise
Price is adjusted as herein provided, the Company shall promptly mail by first
class mail, postage prepaid, to the Holder, notice of such adjustment or
adjustments setting forth the Number Issuable and the Exercise Price after such
adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

 

Section 3.         No Redemption. The Company shall not have any right to redeem
any of the Warrants evidenced hereby.

 

Section 4.         Notice of Certain Events. In case at any time or from time to
time (i) the Company shall declare any dividend or any other distribution to all
holders of Common Stock, (ii) the Company shall authorize the granting to the
holders of Common Stock of rights or warrants to subscribe for or purchase any
additional shares of stock of any class or any other right, (iii) the Company
shall authorize the issuance or sale of any other shares or rights which would
result in an adjustment to the Number Issuable pursuant to Section 2(a)(i), (ii)
or (iii), (iv) there shall be any capital reorganization or reclassification of
Common Stock of the Company or consolidation or merger of the Company with or
into another Person, or any sale or other disposition of all or substantially
all the assets of the Company, or (v) there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company, then, in any one or more
of such cases the Company shall mail to the Holder at such Holder’s address as
it appears on the transfer books of the Company, as promptly as practicable but
in any event at least 10 days prior to the date on which the transactions
contemplated in Section 2(a)(i), (ii) or (iii) a notice stating (a) the date on
which a record is to be taken for the purpose of such dividend, distribution,
rights or warrants or, if a record is not to be taken, the date as of which the
holders of record of either Common Stock to be entitled to such dividend,
distribution, rights or warrants are to be determined, or (b) the date on which
such reclassification, consolidation, merger, sale, conveyance, dissolution,
liquidation or winding up is expected to become effective. Such notice also
shall specify the date as of which it is expected that the holders of record of
the Common Stock shall be entitled to exchange the Common Stock for shares of
stock or other securities or property or cash deliverable upon such
reorganization, reclassification, consolidation, merger, sale, conveyance,
dissolution, liquidation or winding up.

 



5

 

 

Section 5.         Certain Covenants. The Company covenants and agrees that all
shares of Common Stock of the Company which may be issued upon the exercise of
the Warrants evidenced hereby will be duly authorized, validly issued and fully
paid and nonassessable. The Company shall at all times reserve and keep
available for issuance upon the exercise of the Warrants, such number of its
authorized but unissued shares of Common Stock as will from time to time be
sufficient to permit the exercise of all outstanding Warrants, and shall take
all action required to increase the authorized number of shares of Common Stock
if at any time there shall be insufficient authorized but unissued shares of
Common Stock to permit such reservation or to permit the exercise of all
outstanding Warrants.

 

Section 6.         Registered Holder. The persons in whose names this Warrant
Certificate is registered shall be deemed the owner hereof and of the Warrants
evidenced hereby for all purposes. The registered Holder of this Warrant
Certificate, in their capacity as such, shall not be entitled to any rights
whatsoever as a stockholder of the Company, except as herein provided.

 

Section 7.         Transfer of Warrants. Any transfer of the rights represented
by this Warrant Certificate shall be effected by the surrender of this Warrant
Certificate, along with the form of assignment attached hereto, properly
completed and executed by the registered Holder hereof, at the principal
executive office of the Company in the United States of America, together with
an appropriate investment letter and opinion of counsel, if deemed reasonably
necessary by counsel to the Company to assure compliance with applicable
securities laws. Thereupon, the Company shall issue in the name or names
specified by the registered Holder hereof and, in the event of a partial
transfer, in the name of the registered Holder hereof, a new Warrant Certificate
or Certificates evidencing the right to purchase such number of shares of Common
Stock as shall be equal to the number of shares of Common Stock then purchasable
hereunder.

 

Section 8.         Denominations. The Company covenants that it will, at its
expense, promptly upon surrender of this Warrant Certificate at the principal
executive office of the Company in the United States of America, execute and
deliver to the registered Holder hereof a new Warrant Certificate or
Certificates in denominations specified by such Holder for an aggregate number
of Warrants equal to the number of Warrants evidenced by this Warrant
Certificate.

 

Section 9.         Replacement of Warrants. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant Certificate and, in the case of loss, theft or destruction, upon
delivery of an indemnity reasonably satisfactory to the Company (in the case of
an insurance company or other institutional investor, its own unsecured
indemnity agreement shall be deemed to be reasonably satisfactory), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new Warrant Certificate of like tenor for a number of Warrants equal to
the number of Warrants evidenced by this Warrant Certificate.

 



6

 

 

Section 10.         Governing Law. THIS WARRANT CERTIFICATE SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.

 

Section 11.         Rights Inure to Registered Holder. The Warrants evidenced by
this Warrant Certificate will inure to the benefit of and be binding upon the
registered Holder thereof and the Company and their respective successors and
permitted assigns. Nothing in this Warrant Certificate shall be construed to
give to any Person other than the Company and the registered Holder thereof any
legal or equitable right, remedy or claim under this Warrant Certificate, and
this Warrant Certificate shall be for the sole and exclusive benefit of the
Company and such registered Holder. Nothing in this Warrant Certificate shall be
construed to give the registered Holder hereof any rights as a Holder of shares
of either Common Stock until such time, if any, as the Warrants evidenced by
this Warrant Certificate are exercised in accordance with the provisions hereof.

 

Section 12.         Definitions. For the purposes of this Warrant Certificate,
the following terms shall have the meanings indicated below:

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York, New York are authorized or required by
law or executive order to close.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of such Person’s
capital stock (or equivalent ownership interests in a Person not a corporation)
whether now outstanding or hereafter issued, including, without limitation, any
rights, warrants or options to purchase such Person’s capital stock.

 

“Common Stock” shall mean the common stock of the Company.

 

“Market Price” shall mean, per share of Common Stock, on any date specified
herein: (i) if the shares of Common Stock are traded on the NASDAQ Capital
Market, the last bid price reported on that date; (ii) if the shares of Common
Stock are no longer quoted on NASDAQ Capital Market and are listed on any other
national securities exchange, the last sale price of the Common Stock reported
by such exchange on that date; (iii) if the shares of Common Stock are not
quoted on a any such market or listed on any such exchange and the shares of
Common Stock are traded in the over-the-counter market, the last price reported
on such day by the OTC Bulletin Board; (iv) if the shares of Common Stock are
not quoted on any such market, listed on any such exchange or quoted on the OTC
Bulletin Board, then the last price quoted on such day in the over-the-counter
market as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of

 



7

 

 

reporting prices); or (v) if none of clauses (i)-(iv) are applicable, then as
determined, in good faith, by the Board of Directors of the Company.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.

 

Section 13.         Notices. All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be by
registered or certified first-class mail, return receipt requested, courier
services or personal delivery, (a) if to the Holder of a Warrant, at such
Holder’s last known address appearing on the books of the Company; and (b) if to
the Company, at its principal executive office in the United States, or such
other address as shall have been furnished to the party given or making such
notice, demand or other communication. All such notices and communications shall
be deemed to have been duly given: (i) when delivered by hand, if personally
delivered; (ii) when delivered to a courier if delivered by commercial overnight
courier service; and (iii) five (5) Business Days after being deposited in the
mail, postage prepaid, if mailed.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed as of this 13th day of August 2012.

  









  BLUEFLY, INC.             By: / s / Joseph Park     Name: Joseph Park    
Title: CEO  

 



ACCEPTED AND AGREED TO

AS OF AUGUST 13, 2012:

 

RHO VENTURES VI, L.P.

 

By: RMV VI, L.L.C., its General Partner

 

By: Rho Capital Partners LLC, its Managing Member

                By:  / s / Jeffrey Martin     Name: Jeffrey Martin     Title:
Attorney-in-fact    

 



Signature Page to Rho Warrant

 

 

[Form of Assignment Form]

 

[To be executed upon assignment of Warrants]

 



The undersigned hereby assigns and transfers this Warrant Certificate to
_______________ whose Social Security Number or Tax ID Number is
____________________________ and whose record address is

, and irrevocably appoints ____________________________

 

as agent to transfer this security on the books of the Company. Such agent may
substitute another to act for such agent.

 



  Signature:                 Signature Guarantee:                    

 

Date: _________________

 



 

 

 

 

